Name: Council Regulation (EEC) No 1119/81 of 28 April 1981 limiting the production aid granted in respect of certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 4. 81 Official Journal of the European Communities No L 118/ 11 COUNCIL REGULATION (EEC) No 1119/81 of 28 April 1981 limiting the production aid granted in respect of certain products processed from fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 From the 1981 /82 marketing year, the granting of production aid shall be limited during each marketing year to the following quantities :  741 00 tonnes for Williams pears preserved in syrup falling within subheading ex 20.06 B of the Common Customs Tariff,  26-850 tonnes for Bigarreau cherries and other sweet cherries preserved in syrup falling within subheading ex 20.06 B of the Common Customs Tariff,  52-800 tonnes for Morello cherries preserved in syrup falling within subheading ex 20.06 B of the Common Customs Tariff. These quantities include immediate packings. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables (*), as last amended by Regulation (EEC) No 111 8/81 (2), and in particular Article 3a (5) thereof, Having regard to the proposal from the Commis ­ sion (3), Whereas Article 3a of Regulation (EEC) No 516/77 introduced a system of production aid for certain products processed from fruit and vegetables ; whereas, in the event of the situation provided for in paragraph 5 of the said Article arising, it is possible to limit the granting of production aid to a quantity determined on the basis of average Community production in the most recent years for which reliable data are available ; Whereas there is a risk that this situation may arise for Williams pears and cherries preserved in syrup, listed in Annex la to Regulation (EEC) No 516/77 ; whereas the granting of production aid in respect of these products should therefore be limited during each marketing year to a quantity calculated in accor ­ dance with the criteria defined above, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from :  15 July 1981 for Williams pears in syrup,  12 May 1981 for Bigarreau cherries and other sweet cherries preserved in syrup,  20 May 1981 for Morello cherries preserved in syrup . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 28 April 1981 . For the Council The President J. de KONING ( ¢) OJ No L 73, 21 . 3 . 1977, p. 1 . (2) See page 10 of this Official Journal . (3 ) OJ No C 75, 3 . 4. 1981 , p. 37 .